Name: Commission Regulation (EEC) No 2047/82 of 27 July 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/26 Official Journal of the European Communities 28 . 7 . 82 COMMISSION REGULATION (EEC) No 2047/82 of 27 July 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 222/82 (3), as last amended by Regulation (EEC) No 1651 /82 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 August 1 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . ( 2) OJ No L 140 , 20 . 5 . 1982, p . 22 . (  ') OJ No L 141 , 20 . 5 . 1982, p . 40 . (4) OJ No L 182, 26 . 6 . 1982, p . 16 . 28 . 7 . 82 Official Journal of the European Communities No L 219/27 ANNEX to the Commission Regulation of 27 July 1982 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 18 from 2 to 8 August 1982( · ) Week No 19 from 9 to 15 August 1982 0 Week No 20 from 16 to 22 August 1982 0 Week No 21 from 23 to 29 August 1982 0 Week No 22 from 30 August to 5 September 1982 (') 02.01 A IV b) 1 100-815 97-373 92-243 89-153 85-590 2 70-571 68-161 64-570 62-407 59-913 3 110-897 107-110 101-467 98-068 94-149 4 131-060 126-585 119-916 115-899 111-267 5 aa) 131-060 126-585 119-916 115-899 111-267 bb) 183-483 177-219 167-882 162-258 155-774 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82 and (EEC) No 1985/82 and Commission Regulation (EEC) No 19/82.